    Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 1 of 8 PageID: 1




                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA               :     TO BE FILED UNDER SEAL

            v.                          :     Hon. Leda Dunn Wettre

 EDUARD SHTINDLER                       :     Mag. No. 19- 8271

                                              CRIMINAL COMPLAINT



       I, Brett A. Fritzsch, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

                              SEE ATTACHMENT A

      I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this Complaint is based on the following facts:

                              SEE ATTACHMENT B

continued on the attached pages and made a part hereof.




                                       Brett A. Fritzscl Spial Agent
                                       Federal Bureau of Investigation




August 29, 2019, at
Newark, New Jersey

HoNoIABLE LEDA DUNN WE’rrRE                                       7iJE/tL.
UNITED STATES MAGISTITE JUDGE               ignature of Judicial Officer
   Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 2 of 8 PageID: 2


                               ATTACHiVthd F A

                               COUNT ONE
                (Conspiracy to Commit Health Care Fraud)

      From at least as early as in or around 2015 through in or around
January 2017, in Hudson County, in the District of New Jersey, and elsewhere,
defendant

                            EDUARD SHTINDLER

knowingly and intentionally conspired and agreed with others to execute a
scheme and artifice to defraud the Medicare program, a health care benefit
program as defined under Title 18, United States Code, Section 24(b), and to
obtain, by means of false and fraudulent pretenses, representations, and
promises, money and property owned by, and under the custody and control of
said health care benefit program, in connection with the delivery of and
payment for health care benefits, items, and services, contrary to Title 18,
United States Code, Section 1347.

     In violation of Title 18, United States Code, Section 1349.




                                       1
   Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 3 of 8 PageID: 3


                                  CUkJrT TWO
           (Conspiracy to Pay and Receive Illegal Remunerations
              contrary to the federal Anti-Kickback Statute)

     From in or around 2012 through at least in or around January 2017, in
Hudson County, in the District of New Jersey and elsewhere, defendant

                             EDUARD SHTINDLER

did knowingly and willfully conspire and agree with others to commit certain
offenses against the United States, that is, to knowingly and willfully pay
remuneration, directly and indirectly, overtly and covertly, in cash and in kind,
that is, kickbacks and bribes, in exchange for the furnishing and arranging for
the furnishing of items and services, namely, the referral of prescriptions for
patients to Empire Pharmacy, located in West New York, New Jersey, for which
payment was made in whole or in part under a Federal health care program,
namely, Medicare and Medicaid, contrary to Title 42, United States Code,
Section 1320a-7b(b)(2).

       In violation of Title 18, United States Code, Section 371.




                                       2
    Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 4 of 8 PageID: 4


                                ATTACHIVIEFT

       I, Brett A. Fritzsch, a Special Agent with the Federal Bureau of
Investigation (“FBI”), having conducted an investigation and having discussed
this matter with other law enforcement officers who have participated in this
investigation, have knowledge of the following facts. Because this Complaint is
being submitted for the limited purpose of establishing probable cause, I have
not included each and every fact known to me concerning this investigation.
Rather, I have set forth only the facts that I believe are necessary to establish
probable cause. Unless specifically indicated, all dates described in this
affidavit are approximate and all conversations and statements described in
this affidavit are related in substance and in part.

              Relevant Individuals and Background Information

       1.    At various times relevant to this Criminal Complaint:

            a.    Defendant EDUARD “EDDY” SHTINDLER (“SHTINDLER”)
was the President and Owner of Empire Pharmacy, located in West New York,
New Jersey (“Empire”).

             b.    Empire was a pharmacy that, among other things, prepared
and supplied expensive prescription medications used to treat a variety of
conditions, including Hepatitis C, Crohn’s disease, and psoriatic arthritis.

             c.    “Individual-i” was a pharmacist at Empire.

             d.    “Individual-2” was a pharmacist at Empire.

             e.    “Individual-3” was employed by Empire as a sales
representative.

           f.    “Doctor-i” was a psychiatrist with an office in Hudson
County, New Jersey.

            g.    Harvoni and Sovaldi were medications prescribed to treat
Hepatitis C. Enbrel, Humira, and Otezla were medications prescribed to treat
plaque psoriasis or psoriatic arthritis.

             h.     The Medicare Program (“Medicare”) is a federal program that
provides free or below-cost health care benefits to certain individuals, primarily
the elderly, blind, and disabled. Medicare is a “Federal health care program” as
defined in Title 42, United States Code, Section 1320a-7b(f) and a “health care
benefit program” as defined in Title 18, United States Code, Section 24(b).
Individuals who receive benefits under Medicare are commonly referred to as
“beneficiaries.” Medicare has an optional Part D program, which, for a monthly
premium, provides coverage for the cost of prescription drugs for people on

                                        3
    Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 5 of 8 PageID: 5


IViedicare. This coverage is provided y insurance companies and other private
companies approved by Medicare.

             i.    Medicaid is a program jointly funded by the federal
government and individual states to assist poor persons and other qualified
persons in paying for the costs of health care. Medicaid works by reimbursing
hospitals, physicians and other health care suppliers, such as pharmacies, for
providing health care services and items to qualified individuals at fixed rates
in a manner similar to Medicare.

            j.      “Prior authorization” was a process that Medicare, Medicaid,
and some private insurance providers required before agreeing to reimburse
pharmacies for the cost of certain prescription medications. The process for
obtaining prior authorization varied, but typically involved the completion of a
prior authorization form containing information about, among other things, a
patient’s medical history, lab results, and previous treatments that were
attempted and failed. Once submitted, a prior authorization request was
approved or rejected. Rejections were common, but could be appealed. In some
cases, it could take up to 30 days to obtain prior authorization.

              k.    “Step therapy” was a process sometimes required in order to
obtain prior authorization for certain medications. Step therapy dictated that a
patient first had to try and receive unsuccessful results from one or more
medications before Medicare, Medicaid, or a private insurance carrier would
grant prior authorization to reimburse the cost of a different medication.

                     The Health Care Fraud Conspiracy

      2.    Prior to 2015, Empire was a retail pharmacy that occasionally filled
prescriptions that required prior authorization. When such prescriptions were
submitted to Empire, SHTINDLER handled all of the prior authorization forms
himself.

       3.   Then, in or around 2015, Empire began filling a higher volume of
specialty medications that required prior authorization. According to
Individual-i and Individual-2, SHTINDLER intended to entice doctors to use
Empire for specialty medication prescriptions by showing that, among other
things, Empire received prior authorization approval more successfully than
any other pharmacies. To accomplish that goal, SHTINDLER directed Empire
employees, including Individual-i and Individual-2, to falsify prior
authorization forms so that Empire would obtain approvals for prescriptions
that would have otherwise been rejected. This fraudulent practice also enabled
Empire to receive reimbursement payments that it otherwise would not have
received.

       4.    The nature of the falsified information that Empire included on
prior authorization forms varied depending on the patient and the prescribed

                                       4
    Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 6 of 8 PageID: 6


medication. For example, before reimbursing a pharmacy for an (itezia
prescription, Medicare and Medicaid, among other insurance providers,
required proof of prior step therapy showing that the patient had previously
tried and received unsuccessful results from Enbrel or Humira. If a patient’s
medical file did not indicate that such step therapy had occurred, SHTINDLER
directed Empire employees to lie on prior authorization forms by falsely stating
that the patient had previously undergone such step therapy. By falsifying this
information, Empire fraudulently received payments for Otezla prescriptions
that it otherwise would not have received.

       5.     SHTINDLER also directed Empire employees to regularly falsify
prior authorization forms for Hepatitis C medications, including Harvoni and
Sovaldi. For Hepatitis C patients, a “fibrosis score” measured the level of
scarring to the patient’s liver caused by the Hepatitis C disease. Such scores
ranged from “FO” through “F4,” with an F4 indicating the most severe liver
damage. Before in or around July 2016, Medicaid reimbursed pharmacies for
the cost of Harvoni or Sovaldi only if a patient’s fibrosis score was an F3 or
above. On multiple occasions, at SHTINDLER’s direction, Invidiual- 1 and
other Empire employees falsified prior authorization forms for Medicaid
patients who had fibrosis scores below an F3 by falsely indicating that the
patients’ fibrosis score was an F3 or above. Law enforcement has confirmed
this practice by comparing true and accurate fibrosis scores contained in
patients’ medical files with falsified fibrosis scores submitted by Empire on
prior authorization forms. By falsifying this information, Empire fraudulently
received payments for prescription medication that it otherwise would not have
received.

       6.     In several recorded conversations, SHTINDLER spoke openly
about his practice at Empire of falsifying prior authorizations. For example, on
or about May 4, 2017, SHTINDLER met with Individual-3, who had quit his job
at Empire earlier that year out of concerns that Empire was committing fraud.
In a recorded conversation on that date, SHTINDLER attempted to convince
Individual-3 to return to Empire by, among other things, claiming that Empire
was no longer engaged in fraud. During that conversation, SHTINDLER was
captured admitting how he had previously falsified step therapy information,
stating that he would “lie” about medications that patients “tried.” During the
same conversation, SHTINDLER was also captured discussing Empire’s
practice of falsifying fibrosis scores, stating that what set Empire apart from
other pharmacies was its ability to get every Hepatitis C prescription approved,
even for patients with “FOs.”

      7.    In total, over the course of the charged conspiracy, Empire
dispensed over approximately $2,000,000 in medications that resulted from
Empire’s practice of falsifying prior authorizations.




                                       5
    Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 7 of 8 PageID: 7


                       The illegal Kiclback Conspiracy

      8.    From in or around 2012 through in or around January 2017,
SHTINDLER paid bribes to Doctor-i to induce Doctor-i to send prescriptions
to Empire. Indeed, according to Individual-3, SHTINDLER admitted several
times to paying bribes to Doctor-i in exchange for prescriptions.

      9.     Over the course of the conspiracy, SHTINDLER occasionally
instructed Empire employees to deliver bribe payments to Doctor-i on
SHTINDLER’s behalf. For example, in or around the summer of 2016,
SHTINDLER gave Individual-3 a sealed bag containing a cash bribe and
instructed Individual-3 to hand-deliver the bribe payment to Doctor-i.

      10.     In addition, during the conspiracy, SHTINDLER took steps to
conceal his bribe payments to Doctor-i. For example, on multiple occasions,
while working at Empire, Individual- i observed SHTINDLER stuff cash,
sometimes in $100 denominations, into a pill bottle that had a label with
Doctor-i ‘s name on it, making it look like the bottle contained medication for
Doctor-i. On at least one of those occasions, SHTINDLER then took the bottle
and stated that he was going to visit Doctor-i.

       11.   In exchange for these bribe payments, Doctor-i steered patients to
bring their prescriptions to Empire. For example, law enforcement agents spoke
with four of Doctor-i ‘s patients who confirmed that Doctor-i told them to use
Empire as their pharmacy. All of those patients confirmed that, for all other
prescriptions, they used different pharmacies closer to their homes, but they
used Empire for their medications prescribed by Doctor-i because he told them
to do so.

       12.    On or about May 4, 2017, in the same recorded conversation noted
above in paragraph 6, Individual-3 expressed concerns to SHTINDLER about
getting in trouble for having delivered a bribe payment to Doctor-i on
SHTINDLER’s behalf. SHTINDLER responded, “You think [Doctor-1J’s going to
go to the FBI and rat himself out?”

       13.  On or about May 18, 2017, in another recorded conversation
between Individual-3 and SHTINDLER, SHTINDLER was again captured
discussing his kickback arrangement with Doctor-i. Individual-3 repeated his
concerns about getting in trouble because of the bribe payment he made to
Doctor-i on SHTINDLER’s behalf, stating, “Put yourself in my shoes, when I
know you [SHTINDLER] made me do it.” SHTINDLER responded, “First off, I
didn’t make you do it. I didn’t put a gun to your head. We all made money
together. Don’t be a dick. Don’t ever say that. What was done is done. It is
business.”




                                      6
  Case 3:19-cr-00848-MAS Document 1 Filed 08/29/19 Page 8 of 8 PageID: 8


      14.  In total, over the course ot the charged conspiracy, Fmpire
dispensed over approximately $3,000,000 in medications prescribed by Doctor
1.




                                    7
